Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Applicant’s response from 6/21/2021 is acknowledged.
Claims 1-6, 10-21 and 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance.
Applicant’s claim amendments, to include the further agreed upon as to claim 23 in an Examiner initiated interview and reflected in the Examiner’s amendment below, overcome the rejections of record, and are further allowable over the closest art.
With respect to claim objections Applicant’s response correctly notes that in the most recent claim sets the claim dependencies are proper.
Sax does not anticipate or render Applicant’s claims as amended, alone or in combination with other art, because Sax does not include only one or two total doses of FTC, TAF and EVG, given after 48-72 hour exposure to a potential immunodeficiency virus, where the primate is serologically negative.  In contrast, in Sax the patients were 
Massud is further distinguishable, because it relates to pre-, not post-exposure prophylaxis, and of a two-drug combination (FTC/ TAF).
Further relevant art is also noted for the record- Garcia-Lerma et al, Intermittent prophylaxis with oral truvada protects macaques from rectal SHIV infection, Sci. Trans. Med. 2: 14ra, 9 pages, Jan. 13, 2010 (“Garcia-Lerma”, of record in the IDS from 6/21/2021).
Garcia-Lerma assessed in clinical trials the efficacy of daily treatment with tenofovir disoproxil fumarate (TDF) or Truvada (TDF plus emtricitabine) in monkeys exposed to  SHIV.  The administration regime was once a week for 14 weeks (not a total of 1 or 2 doses as claimed), and the two, not three drug combination was given 1, 3, or 7 days before exposure (not PEP as claimed), and two hours after exposure.
Applicant has further made the following relevant arguments concerning Garcia-Lerma, and why it does not provide a reasonable expectation of success, alone, or in combination with the art of record.

    PNG
    media_image1.png
    209
    627
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    797
    634
    media_image2.png
    Greyscale

(Response at p. 11-12).


    PNG
    media_image3.png
    703
    630
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    162
    630
    media_image4.png
    Greyscale

(Response at p. 14-15).
Applicant’s response further distinguishes over the additional art noted in the section of other relevant art.

    PNG
    media_image5.png
    219
    634
    media_image5.png
    Greyscale

(Response at p. 15).
As can be seen from the comments above, the reference do not provide reasonable expectation of success for PEP of HIV with a total of 1-2 doses given up to 72 hours after potential exposure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Alpert Siegel on August 12, 2021.

-In claim 23, line 7, insert –-total—between “two” and “doses”;

-In claim 23, line 8, before the period insert –within about 72 hours after exposure--.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627